UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1001


YONAS KIROS-WOMBER,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 21, 2008           Decided:   November 10, 2008


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Fitsum A. Alemu, Arlington, Virginia, for Petitioner.    Gregory
G. Katsas, Assistant Attorney General, Michelle G. Latour,
Assistant Director, Sunah Lee, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Yonas Kiros-Womber, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals     dismissing       his    appeal       from      the    immigration       judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

             Kiros-Womber first challenges the determination that

he failed to establish his eligibility for asylum.                                To obtain

reversal of a determination denying eligibility for relief, an

alien      “must    show    that     the     evidence        he    presented        was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                  INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).          We have reviewed the evidence of record and

conclude     that       Kiros-Womber     fails        to   show    that     the    evidence

compels a contrary result.                 Accordingly, we cannot grant the

relief that he seeks.

             Additionally, we uphold the denial of Kiros-Womber’s

request     for    withholding      of   removal.           “Because       the    burden    of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is    ineligible      for     asylum       is   necessarily      ineligible          for

withholding        of     removal     under       [8       U.S.C.]     §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                              Because



                                             2
Kiros-Womber failed to show that he is eligible for asylum, he

cannot meet the higher standard for withholding of removal.

           We also find that substantial evidence supports the

finding that Kiros-Womber failed to meet the standard for relief

under the Convention Against Torture.            To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”      8 C.F.R. § 1208.16(c)(2) (2008).               We find that

Kiros-Womber failed to make the requisite showing before the

immigration court.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with    oral   argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      3